              Case 3:20-cv-05054-RSL Document 26 Filed 03/10/21 Page 1 of 1




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       ANTAEUS LAURENT CLARK,
 7                                                         No. 3:20-CV-5054-RSL-DWC
 8                                   Petitioner,
              v.                                           ORDER ADOPTING REPORT AND
 9                                                         RECOMMENDATION
       JEFFREY A UTTECHT,
10                                   Respondent.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    Petitioner’s federal habeas Petition is dismissed without prejudice. All pending
17                 motions are denied as moot.

18          (3)    A certificate of appealability is denied in this case.
19
            (4)    The Clerk is directed to send copies of this Order to Petitioner, counsel for
20                 Respondent, and to the Hon. David W. Christel.

21
            Dated this 10th day of March, 2021.
22

23

24                                                 Robert S. Lasnik
                                                   United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
